  Case: 1:20-mc-00039-TSB-KLL Doc #: 3 Filed: 10/15/20 Page: 1 of 2 PAGEID #: 48


                                                                            Granted.
                           UNITED STATES DISTRICT COURT                     4:12 PM, Oct 15, 2020
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                   AT COLUMBUS

MATTHEW T. DENHOLM, REGIONAL DIRECTOR
OF THE NINTH REGION OF THE NATIONAL LABOR
RELATIONS BOARD, FOR AND ON BEHALF OF THE
NATIONAL LABOR RELATIONS BOARD

                              Applicant

               v.                                                  Civil No. 1:20-mc-00039

NATASHA COOPER, AN INDIVIDUAL

                              Respondent

                                  MOTION TO WITHDRAW

       To the Honorable Judges of the United States District Court:

       The Petitioner respectfully requests to withdraw its Application for Order Requiring

Respondent’s Obedience to Subpoena Ad Testificandum. The withdrawal is warranted because

Petitioner was able to resolve, through settlement, the underlying matter and has concluded that

Respondent’s testimony is no longer required. Therefore, a court order directing Respondent to

attend and give testimony to Petitioner is unnecessary.

       Dated: October 14, 2020

                                             Respectfully Submitted,

                                             /s/ Erik Brinker

                                             Erik Brinker
                                             Attorney for Petitioner
                                             Region 9, National Labor Relations Board
                                             550 Main Street, Room 3003
                                             Cincinnati, Ohio 45202-3271
                                             Phone: (513) 684-3633
                                             Fax: (513) 684-3946
                                             Email: erikbrinker@nlrb.gov
                                             Ohio Bar No. 0092227
Case: 1:20-mc-00039-TSB-KLL Doc #: 3 Filed: 10/15/20 Page: 2 of 2 PAGEID #: 49




                              CERTIFICATE OF SERVICE

 October 14, 2020

        I hereby certify that I served the Motion to Withdraw by mailing true copies

 thereof by certified and regular mail today to the following at the address listed below:



                               Ms. Natasha Cooper
                               920 State Route 339
                               Belpre, OH 45714




                                               Erik Brinker
                                               Attorney for Petitioner
                                               Region 9, National Labor Relations Board
                                               550 Main Street, Room 3003
                                               Cincinnati, Ohio 45202-3271
                                               Phone: (513) 684-3633
                                               Fax: (513) 684-3946
                                               Email: erikbrinker@nlrb.gov
                                               Ohio Bar No. 0092227
